                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

PLANNED PARENTHOOD OF
WISCONSIN, INC., on behalf of
itself, its employees and its patients,
DR. KATHY KING, NATALEE
HARTWIG, SARA BERINGER
and KATHERINE MELDE, on
behalf of themselves and their patients,
                                                              ORDER
                            Plaintiffs,
                                                             19-cv-38-bbc
              v.

JOSHUA KAUL, Attorney General of
the State of Wisconsin, in his official capacity;
ISMAEL OZANNE, District Attorney for Dane
County, in his official capacity and as representative
of a class of all District Attorneys in the State
of Wisconsin, in their official capacity;
DAWN CRIM, Secretary of the Department
of Safety and Professional Services, in her
official capacity; KENNETH B. SIMONS,
Medical Examining Board Chairperson, in his
official capacity; TIMOTHY W. WESTLAKE,
Medical Examining Board Vice Chairperson, in his
official capacity; MARY JO CAPODICE, Medical
Examining Board Secretary, in her official capacity;
ALAA A. ABD-ELSAYED, DAVID A. BRYCE,
MICHAEL CARTON, PADMAJA DONIPARTHI,
RODNEY A. ERICKSON, BRADLEY KUDICK,
LEE ANN R. LAU, DAVID M. ROELKE,
ROBERT L. ZOELLER, Medical Examining Board


                                             1
Members, in their official capacity;
PETER J. KALLIO, Board of Nursing, Chairperson,
in his official capacity; PAMELA K. WHITE, Board
of Nursing Vice Chairperson, in her official
capacity, ROSEMARY DOLATOWSKI, JENNIFER EKLOF,
ELIZABETH S. HOUSKAMP, SHERYL A. KRAUSE,
LILLIAN NOLAN, LUANN SKARLUPKA, Board of
Nursing Members, in their official capacity,

                           Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

      I am disqualifying myself in this case pursuant to 28 U.S.C. § 455.

      Entered this 18th day of January, 2019.

                                         BY THE COURT:

                                         /s/

                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
